Citation Nr: 1523880	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  05-06 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Anchorage, Alaska



THE ISSUE

Entitlement to a rating in excess of 30 percent for status post left knee total joint replacement from October 1, 2013.



REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law



ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to August 1976.

This matter initially came before the Board of Veterans' Appeals on appeal from rating decisions issued by the RO.

In a May 2014 decision, in pertinent part, the Board denied a disability rating in excess of 30 percent for status post left knee total joint replacement from October 1, 2013.  Thereafter, the Veteran appealed the Board's denial of this matter to the Court of Appeals for Veteran Claims (Court).  In January 2015, the Veteran and the Secretary of VA (the parties) filed a Joint Motion for Partial Remand (JMR).  The Court granted the JMR in a February 2015 Order, vacating and remanding the part of the May 2014 decision that denied a disability rating in excess of 30 percent for status post left knee total joint replacement from October 1, 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND
	
As noted above, the Veteran's claim for a rating in excess of 30 percent for status post left knee total joint replacement from October 1, 2013 was remanded by the Court in February 2015 for action consistent with the terms of the JMR.

In the JMR, the parties asserted that the October 2013 VA examiner provided inconsistent findings regarding the presence or absence of additional ROM limitation after repetitive use testing and functional loss and/or impairment due to pain and weakness.  The parties agreed that the Board erred by failing to provide an adequate statement of reasons or bases to explain the inconsistent findings.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In light of the above, the Board finds that the October 2013 VA examination was inadequate and the Veteran should be afforded a new VA examination.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the severity of his left knee total joint replacement.  The entire claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed and the results reported.

The examiner is asked to provide a rationale for all opinions and conclusions reached.

2.  Then, the AOJ should readjudicate the Veteran's claim.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




